[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR CLARIFICATION OF ORDERS DATED DECEMBER 1, 2001 #214
The court enters the following clarification of the Memorandum of Decision. The court finds that as of October 31, 2001, the gross amount paid to the plaintiff was $276,907. The defendant should have received one-half of that amount or $138,453.50. The defendant previously received $57,379.30 leaving an arrearage due to her of $81,074.20. That arrearage is to be paid over a 10-year period with the first payment to commence on the first day of the second month following the month in which OPM receives this order. The monthly payment on the arrearage is $675.62.
Beatrice M. Rosato is responsible for notifying OPM of this order. She is also required to certify that this order is currently in force and has not been amended, superceded or set aside.
  ___________________, JTR. AXELROD